i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00833-CV

    Don BERGER (Former Hondo Police Chief) and Andy Chernak, in His Individual Capacity,
                                     Appellants

                                                      v.

                                           James T. HOOTEN,
                                                Appellee

                      From the 38th Judicial District Court, Medina County, Texas
                                   Trial Court No. 08-08-19086-CV
                            Honorable Mickey Pennington, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 29, 2009

JOINT MOTION TO VACATE AND REMAND GRANTED; VACATED AND REMANDED

           The parties have filed a joint motion stating they have fully resolved and settled all issues in

dispute. The parties ask that we vacate the trial court’s judgment and remand the cause to the trial

court for rendition of judgment in accordance with the agreement of the parties. We grant the

parties’ motion. The judgment of the trial court is therefore vacated, and the cause is remanded to

the trial court for rendition of judgment in accordance with the agreement of the parties. See TEX .

R. APP . P. 42.1(a)(2)(B). Costs of appeal are assessed against the party who incurred them. See id.

at (d).                                                           PER CURIAM